Citation Nr: 1714528	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  10-48 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for visual impairment as a result of bilateral LASIK eye surgery in service.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 2000 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This case was remanded to the Agency of Original Jurisdiction (AOJ) in April 2014 and has now been returned to the Board for further adjudication.

In August 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record and has been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2014 Board decision, the Board directed the AOJ to schedule the Veteran with a VA examination for the condition on appeal with a physician with expertise in LASIK surgery or corneal disorders if possible in light of the complexity of the medical questions in this case.  However, it is not clear from the record whether the AOJ attempted to procure a specialist opinion; in lieu of such an opinion, the AOJ obtained another opinion from an optometrist.

In addition, the Board notes that the July 2014 VA examination report also failed to address a relevant treatment record from 2008.  For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990); 55 Fed. Reg. 45711 (1990). 

In addition, the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306 (b)(1).  In Verdon v. Brown, 8 Vet. App. 529 )1996), the Court interpreted 38 C.F.R. § 3.306 (b)(1), and held that, "where a preexisting disability has been medically or surgically treated during service and the usual effects of the treatment have ameliorated the disability so that it is no more disabling than it was at entry into service, the presumption of aggravation does not attach as to that disability," but that, "when a disability has been made worse in one respect and improved in another respect by in-service medical or surgical treatment, the rating schedule should be used to determine if the overall degree of disability has increased during service."  Id. at 538.

A review of the record reveals that the Veteran was diagnosed with residual myopia in March 2008.  This private physician specifically noted that the Veteran has residual myopia from "Lasic done at Walter Reed."  Additionally, a review of the medical definition of myopia reveals that while it is defined as an "error of refraction" there are several different types of myopia, and it unclear to the Board that myopia is categorically developmental or congenital in nature or whether it is the result of superimposed disease or injury in service.  See Dorland's Illustrated Medical Dictionary, 1225 (32nd ed. 2012).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA eye disorders examination with an ophthalmologist, a corneal surgeon, a surgeon with expertise in LASIK or corneal disorders, or another similarly qualified physician that is not an optometrist.  If the AOJ determines that an examiner with the aforementioned credentials is not available due to lack of certification or other approval to conduct VA Compensation and Pension examinations, the Board notes that the AOJ has discretion to procure an examination with a specialist who meets the aforementioned credentials, with a supplemental review by a physician who has the appropriate certification or approval to conduct VA Compensation and Pension examinations and provide etiology opinions.  Additionally, any examination report procured should be predicated on a review of the claims file and indicate whether the claims file was reviewed.

a. Following a review of the claims file and an examination of the Veteran, the VA examiner should offer an opinion with complete rationale as to whether it is at least as likely as not that any current bilateral eye disorder is due to or was aggravated by the Veteran's active service to include if the current disorder is related to the 2004 inservice LASIK surgery.  The examiner should specifically indicate whether the Veteran's current myopia is a congenital defect or a result of the inservice surgery.

b.  Specifically, the examiner should clearly identify all current vision/eye disability(ies) of the eyes.  Then, with respect to each such diagnosed disability, the examiner should indicate whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to the Veteran's military service, to include the April 2004 LASIK surgery during service.

i. In rendering the opinion requested above the examiner should discuss the March 2008 diagnosis of residual myopia due to Lasik surgery contained in private treatment records submitted by the Veteran.

ii. The examiner should also discuss the Veteran's August 2012 Board hearing testimony.

c. Additionally, the examiner should specifically indicate: (a) whether it is at least as likely as not that any refractive error that preexisted service (or any other current congenital or developmental eye defect) was aggravated (worsened beyond the natural progression) by superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental refractive error defect; (b) whether any currently diagnosed eye disorder and particularly myopia is a "usual effect" of LASIK surgery; (c) if myopia (or any other current congenital or developmental eye defect) is a usual effect of LASIK surgery, is it at least as likely as not that the overall degree of disability increased during service; (d) if myopia (or any other current congenital or developmental eye defect) is not a usual effect of LASIK surgery, is it at least as likely as not that the current myopia was caused or aggravated by service.  

The examiner should specifically consider and discuss all pertinent service treatment records, any post-service treatment records, and the Veteran's contentions.

d. The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner cannot provide an opinion without resort to speculation, he or she should so state and should explain why it is not feasible to provide a medical opinion.

2. Thereafter, the claims folder should be reviewed to ensure that the foregoing requested development has been completed.  The claim should then be readjudicated.   If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




